Citation Nr: 1601896	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  04-42 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for degenerative disc disease.

2.  Entitlement to an effective date prior to December 1, 2004, for the award of entitlement to service connection for tinnitus. 

(The issues of entitlement to service connection for bilateral hearing loss and entitlement to compensation benefits under 38 U.S.C.A. § 1151 for panic disorder and dysthymic disorder are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977.  These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in October 2004 and January 2012 of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a December 2015 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

The Board's review of the record reveals that further development on the issues of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for degenerative disc disease and entitlement to an effective date prior to December 1, 2004, for the award of entitlement to service connection for tinnitus is warranted.

In August 2012, the Board remanded the matter of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for degenerative disc disease in part of obtain records from the Social Security Administration (SSA).  Evidence of record detailed 

that records from SSA were received via disc in October 2013.  The supplemental statement of the case issued in August 2014 further indicated that the records from SSA had been considered.

Unfortunately, a detailed review of the electronic claims file does not contain the aforementioned SSA records.  As such, the RO must associate these records with the Veteran's electronic claims file. 

A copy of any records obtained from SSA should be sent to the Veteran's attorney, as per his request in the June 2015 statement of record.

Evidence of record reflects that the Veteran sought VA medical treatment for his claimed lumbar spine disorder from the Salisbury VA Medical Center (VAMC) and Hickory VA Community Based Outpatient Clinic (CBOC).  As evidence of record only includes treatment records dated through August 2015 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Salisbury VAMC and Hickory CBOC from August 2015 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond. 

2.  A copy of the records obtained from SSA must be sent to the Veteran's attorney, as per his request in the June 2015 statement of record.  

3.  The records from SSA must be included in the Veteran's electronic claims file.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims that are currently on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After he has had an adequate opportunity to respond the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

